Citation Nr: 0206740	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  00-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic postural low back strain.

2.  Entitlement to an evaluation in excess of 30 percent for 
somatoform pain disorder, to include post-traumatic stress 
disorder (PTSD), from July 13, 1999, through July 31, 2001.

3.  Entitlement to an evaluation in excess of 20 percent for 
fibromyalgia from August 1, 2001.  

4.  Entitlement to an evaluation in excess of 10 percent for 
PTSD, from August 1, 2001.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to June 
1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating action that 
considered the veteran's claim for increased rating for her 
service-connected psychiatric disorder, recharacterized that 
disability as somatoform pain disorder, to include PTSD, and 
assigned a 30 percent disability evaluation, effective from 
July 13, 1999.  The veteran has also perfected an appeal from 
a January 2000 rating action in which the RO denied her claim 
for increased rating for her service-connected low back 
disability.  

In an August 2001 rating action, the RO recharacterized the 
veteran's somatoform pain disorder as two separate 
disabilities, and rated fibromyalgia as 20 percent disabling 
and PTSD as 10 percent disabling, each effective from August 
1, 2001.  The Board notes that the effect of the RO's action 
has been to assign staged ratings for PTSD, consistent with 
the distinction noted by the United States Court of Appeals 
for Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In light of that, the Board has framed 
the issues on appeal as noted on the title page of this 
decision. 


FINDINGS OF FACT

1.  The veteran's service-connected chronic postural low back 
strain is primarily manifested by pain and no more than 
moderate limitation of motion; recurring attacks of 
intervertebral disc syndrome or findings consistent with 
severe lumbosacral strain are not demonstrated.

2.  From July 13, 1999, through July 31, 2001, the dominant 
aspect of the veteran's  somatoform pain disorder with PTSD 
was psychiatric.  During that time period, the condition was 
primarily manifested by mild anxiety, depression, and sleep 
impairment due to pain and discomfort.  The medical evidence 
does not demonstrate that the veteran's symptoms resulted in 
occupational and social impairment, with reduced reliability 
and productivity, or that those symptoms resulted in 
difficulty in establishing and maintaining effective work and 
social relationships, to the extent contemplated in at least 
the next higher evaluation.  

3.  Since August 1, 2001, the veteran's fibromyalgia has been 
manifested by complaints of daily discomfort, with other 
episodic complaints; these symptoms are not shown by the 
competent evidence to be constant and refractory to therapy.  

4.  Since August 1, 2001, the veteran's PTSD has been 
manifested by mild, transient symptoms of anxiety and 
depression.  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
period of inability to perform occupational tasks has not 
been demonstrated.  


CONCLUSIONS OF LAWS

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 20 percent rating for chronic 
postural low back strain have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The criteria for an evaluation in excess of 30 percent 
for somatoform pain disorder with PTSD for the period July 
13, 1999, through July 31, 2001, have not been met.  
38 U.S.C.A. 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9422 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  The criteria for an evaluation in excess of 20 percent 
for fibromyalgia from August 1, 2001, have not been met.  
38 U.S.C.A. 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5025 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

4.  The criteria for a rating in excess of 10 percent for 
PTSD from August 1, 2001, have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

In this case, the Board finds that there has been substantial 
compliance with the notice and duty to assist obligations to 
the veteran that this new law sets forth.  The discussions in 
the rating decisions, statement of the case and supplemental 
statement of the case have notified the veteran and her 
representative of the law and regulations governing 
entitlement to the benefits she seeks, the evidence which 
would substantiate her claims, and the evidence which has 
been considered in connection with her appeal.  The Board 
finds that the veteran has been provided ample opportunity to 
submit such information and evidence.  

Furthermore, VA has conducted reasonable and appropriate 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claims.  In this regard, the Board notes 
that the evidence of record includes service medical records, 
post-service treatment records, reports of VA examinations 
and statements of the veteran.  Significantly, moreover, the 
Board notes that neither the veteran nor her representative 
has identified any existing pertinent evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Thus, under the circumstances of this case, the Board finds 
that a remand of this case for the RO to initially consider 
the VCAA and its implementing regulations in the adjudication 
of the claim, in the first instance, or for any additional 
development, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  As such, adjudication of the claim, without remand to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

I.  Background

In a September 1990 rating action, the RO granted service 
connection and assigned separate 10 percent disability 
evaluations for chronic postural low back strain, and for 
somatoform pain disorder (claimed as chronic pain syndrome, 
reflex sympathetic dystrophy), each effective from June 5, 
1990.  

In July 1999, the veteran's representative submitted a claim 
for increased rating for "Reflex Sympathetic Dystrophy 
(RSD), apparently rated as a back problem," and a claim of 
entitlement to service connection for depression as secondary 
to her service-connected condition. 

In September 1999, the veteran submitted a claim of 
entitlement to service connection for PTSD.  

In the October 1999 rating action presently on appeal, the RO 
considered the veteran's recent claims for service connection 
for depression and PTSD and determined that documented 
symptoms of those conditions were related to the service-
connected somatoform pain disorder.  The RO recharacterized 
the veteran's service-connected disability as somatoform pain 
disorder, including PTSD (thus, granting service connection 
for PTSD), and increased the disability rating from 10 to 30 
percent, effective from July 13, 1999.  In assigning the 30 
percent rating, the RO noted that when a single disability 
has been diagnosed both as a physical condition and a 
psychological disorder, the rating agency shall evaluate it 
using a diagnostic code that represents the more disabling 
aspect of the condition.  The RO found that the veteran's 
psychological symptoms were the more dominant part of her 
condition and assigned the 30 percent rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9422.  

In an August 2001 rating action, the RO determined that the 
veteran's somatoform pain disorder should now be rated as two 
separate disabilities, fibromyalgia, and PTSD, and those 
disabilities should be evaluated according to the symptoms 
attributed to each.  The RO assigned a 20 percent disability 
evaluation for fibromyalgia, and a 10 percent evaluation for 
PTSD, each effective from August 1, 2001.  

Medical evidence of record includes private treatment reports 
dated from 1998.  In January 1998, the veteran was seen for 
situational anxiety, depression, and RSD.  It was noted that 
she poorly tolerated narcotic analgesics and tricyclic 
antidepressants.  She had been treated with sympathetic 
blocks and multiple medications for her pain, without 
significant improvement.  She had done well with Zoloft in 
the past and was again started on that medication.  It was 
noted that she was "95 percent better today," and was back 
to managing her pain with lifestyle modification and 
behavioral modification.  The assessment included 
"possible" fibromyalgia.  A June 1998 chart entry noted 
that the veteran was again seen for RSD, situational 
depression, and anxiety.  It was reported that she was 
treated with Zoloft in January with excellent results, but 
had discontinued the medication on her own a few months 
later, and was now having labile mood swings.  She was also 
having increasing pain from her RSD.  She was restarted on 
Zoloft and was referred to a pain management center.  The 
assessments at that time were limited to situational 
depression and anxiety and RSD/Chronic pain.  

In an August 1999 letter, a social worker who had been 
treating the veteran since May 1999 reported that she 
experienced symptoms of both depression and anxiety; the 
working diagnosis was PTSD.  The social worker opined that 
the veteran's symptoms were related to her medical problems 
and her ongoing physical and psychological pain.      

The veteran presented to an August 1999 VA examination of her 
back with complaints of aches and pains in both lower legs 
and some problems with endurance.  Physical examination 
revealed a normal gait, posture, and carriage.  The reflexes, 
knee jerks and ankle jerks were normal.  The great toe 
strength appeared normal to flexion and extension against 
resistance.  There was no tissue loss of the lower 
extremities.  Sensations were normal for skin in the lower 
extremities.  Tip toe and heel walking were normal.  All the 
signs (Goldthwait's, Ober's, Ely's) were normal.  Pulses in 
the foot were normal.  Range of motion testing of the spine 
showed forward flexion to 95 degrees, backward extension to 
20 degrees, lateral flexion to 20 degrees on the right and 
the left, and rotation to 30 degrees on the right and the 
left.  There was tenderness at the 2nd lumbar vertebrae, with 
muscle spasm on very firm palpation.  The examiner commented 
that "[i]t was amazing that the Ely's sign, which is usually 
positive with problems, was negative in this particular 
case."

As to "DeLuca v. Brown" (in reference to VA's duty to 
consider functional loss due to pain, as discussed in DeLuca 
v. Brown, 8 Vet. App. 202, 205-7 (1995)), the examiner noted 
that painful sensations were present on direct palpation of 
the lumbar vertebrae; no weakness or incoordination was 
noted.  There was muscle spasm and tenderness in the lumbar 
spine.  The examiner noted that the findings were supported 
by objective evidence, and that the pain that the veteran had 
could limit her functional ability when there was a flare-up.  
She was not having a flare-up during the examination and it 
could not be estimated how much she might lose in some of her 
range of motion.  The examiner further commented that 
"[a]lthough the general run of the range of motion is not 
too far out of line, [the examiner] believe[d] that [the 
veteran] would lose 10-15 percent of extension, flexion and 
rotation during a flare-up."  The diagnosis was chronic low 
back strain with radiculitis.

The report of an August 1999 VA psychiatric examination 
included the examiner's review of the claims folder and 
recitation of the veteran's psychiatric evaluations since 
1989.  The veteran currently reported that she was not doing 
well.  In the past year, she had been having difficulty with 
her dystrophy and was not sleeping well.  She was not on 
medication at the time of examination.  She was currently 
receiving psychological therapy for past (childhood) physical 
and psychological abuse as well as her RSD "stressors."  
The veteran was reportedly a full-time college student and 
engaged to be married. 

On mental status examination, the veteran's behavior was 
characterized as appropriate and relaxed.  Her speech was 
normal and relaxed.  Her mood varied from being anxious and 
depressed and her affect was labile.  There were no 
indications of depersonalization or derealization.  There 
were no hallucinations or illusions.  Thought process was 
goal directed.  There were no preoccupations, obsessions, 
delusions, or suicidal/homicidal ideations.  She was oriented 
times four.  Both long-term and short-term memory was intact.  
Concentration was good.  The level of abstraction insight was 
within normal limits and judgment was good enough for her to 
handle her own funds.  On a scale of one to ten, with one 
being very depressed and ten being happy, the veteran rated 
herself at about a three on average.  On a scale of one to 
ten, with one being very anxious and ten being relaxed, she 
rated herself at about an eight.  However, her fiancé (who 
had accompanied her to the examination) indicated that he 
thought that the veteran was more tense and anxious than she 
was depressed.  She continued to show obsessive kind of 
behaviors such as "wanting to cook and clean to please him 
as a way to please her father," and she did this even though 
she was in a great deal of pain.  Her appetite fluctuated 
from eating a lot to eating very little.  Her temper had 
improved and she believed that it was under control.  

The diagnoses included mild, chronic PTSD with delayed onset, 
and mild chronic somatoform pain disorder associated with 
both psychological and general medical condition.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 70.  The examiner noted that the appellant suffered 
physical and psychological abuse as a child.  Upon entry into 
the military, she began experiencing some pain and this 
triggered her already existing PTSD.  It was this examiner's 
opinion that the somatoform pain disorder was now both 
psychological and related to a general medical condition, 
which was either RSD or fibromyalgia.  It was further noted 
that it was unclear at that time whether the veteran had RSD 
or fibromyalgia.  Finally, the examiner commented that it was 
difficult to separate the depression that is due to PTSD from 
that which is due to the somatoform pain disorder.  

The veteran was afforded a VA fibromyalgia examination in 
January 2001.  She was noted to be on medication off and on 
for sleep and depression, but was not on any medications for 
her joint and muscular pains.  She complained of pain in both 
legs and right arm and generalized discomfort throughout her 
whole body, including her lower back.  Reportedly, the pain 
was moderate to severe at times and was present most of the 
time.  She complained of stiffness in her legs.  There was no 
real muscle weakness.  She was able to do her activities of 
daily living most of the time.  She reported that two times 
per month she had difficulty dressing and doing her usual 
activities in the morning, being forced to stay at home on 
those days.  She had unexplained fatigue three or four times 
per week.  She also had sleep disturbance every night.  There 
had been depression and some anxiety and she received weekly 
psychotherapy.  It was noted that she was a student in 
college and that over the past year, she had lost four weeks 
of school due to her muscle pain and weakness.  The examiner 
noted that her illness would be considered active.  She had 
many trigger points, which were identified as both hips; both 
knees on the medial aspect; lumbosacral area bilaterally; 
right trapezius and deltoid area and both elbows.  She had 
chronic widespread pain.  With regard to muscle strength, 
there was no gross weakness of the upper or lower 
extremities.  There was normal range of motion of the 
shoulders, elbows, and wrists.  She was able to make a fist 
with both hands, to approximate the mid-palm bilaterally and 
to approximate the thumb to all fingers bilaterally.  Grip 
strength was 80 pounds on the left and 76 lb. on the right.  
There was no muscle weakness.  Reflexes were present 
bilaterally.  The diagnosis was fibromyalgia.  

The examiner stated that the diagnosis of fibromyalgia was 
considered because of the trigger points described; 
widespread pain; depression and perhaps some anxiety; fatigue 
and sleep disturbance; lost time from school; generalized 
stiffness and aching of the joints; and normal reflexes in 
the upper and lower extremities and no loss of any muscular 
strength in the upper and lower extremities.  

The report of a VA general medical examination conducted in 
February 2001 includes the veteran's report of pain in the 
upper lumbar area.  She also reported weakness, stiffness, 
fatigability, and lack of endurance.  She was not receiving 
any treatment.  Flare-ups reportedly occurred three times per 
week and may last from two minutes to one week.  The pain was 
described as moderate in degree, caused by sitting, vacuuming 
and raking.  It was alleviated by rest.  She had some 
limitation of flexion of her back, therefore, during a flare-
up, the examiner noted that it would be expected that she 
would lose another 5-10 degrees.  Physical examination showed 
a normal gait and no muscle spasm in the lumbar spine.  There 
was a definite hyperlordosis.  Forward flexion was to 60 
degrees actively, with stiffness and slight pain reported, 
and to 70 degrees passively.  Backward extension was to 25 
degrees both active and passive.  Lateral flexion and 
rotation was to 30 degrees bilaterally.  The only abnormality 
was diminution in flexion.  Goldthwait, Ober, and Ely signs 
were negative.  The veteran was able to walk on the tips of 
her toes and her heels.  The patellar and ankle reflexes were 
present bilaterally.  There was no loss of vibratory 
sensation, gross muscle weakness, or loss of tactile 
sensation on either extremity.  It was noted that x-rays in 
August 1999 were normal.  The diagnosis was low back strain 
with limitation of flexion.  The examiner further noted that 
this condition was separate from the fibromyalgia.  

In the report of a VA psychiatric examination conducted in 
February 2001, the examiner noted the previous diagnoses of 
somatoform pain disorder and the current diagnosis of 
fibromyalgia to account for the veteran's pain.  The examiner 
commented that the criteria for a diagnosis of fibromyalgia 
include symptoms of anxiety and depression and there was now 
a medical diagnosis to account for the veteran's physical 
complaints.  The purpose of the current examination was to 
determine whether the veteran had a current psychiatric 
diagnosis, separate and distinct from symptoms referable to 
fibromyalgia. 

The veteran reported that she had been doing "much better" 
since her last VA examination in 1999.  She was in therapy 
with a social worker and reported working on her issues of 
chronic pain and psychological issues.  Although she reported 
using medication "off and on" when the pain made things 
difficult in terms of her depression and irritability, she 
was not currently on any medication.  She went to school 
full-time and was noted to be doing well in school.  

On mental status examination, the veteran appeared healthy 
and happy.  Her speech was normal and relaxed.  Her mood was 
uplifting.  Her affect was appropriate.  There were no 
indications of depersonalization or derealization.  
Hallucinations or illusions were not reported.  Thought 
processes were goal directed.  There were no preoccupations, 
obsessions, delusions, or suicidal/homicidal ideation.  She 
was oriented times four.  Both long-term and short-term 
memory was commensurate with age.  The level of abstraction 
and insight was within normal limits.  Judgment was good 
enough for her to handle her own funds.  On a scale of 1-10, 
with 1 being very depressed and 10 being happy, the veteran 
rated herself at about a 6.5 average.  On a scale of 1-10, 
with 1 being very anxious and 10 being relaxed, she rated 
herself between an 8 and a 9 on average.  She stated that she 
felt relaxed most of the time if she was not bothered by 
pain.  She reported some sleep difficulty due to waking up 
with discomfort from the pain.  The examiner commented that 
the veteran was "doing very well."  The diagnoses included 
PTSD, chronic, delayed onset, in partial remission due to 
effectiveness of psychotherapy and fibromyalgia.  The 
examiner assigned a GAF score of 75.  The examiner stated 
that the veteran suffers from PTSD that began when she was a 
child, but was exacerbated during service.  The examiner 
further commented that the veteran no longer met the criteria 
for somatoform disorder.  The mild difficulties that she now 
experienced on occasion (depression and anxiety) were 
considered to be secondary to PTSD.  

II.  Analysis

The veteran contends that the service-connected disabilities 
at issue are more severe than the current ratings indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideraton of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

A. Entitlement to an evaluation in excess of 10 percent for 
chronic postural low back strain

The veteran's service-connected low back disability is 
currently rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Under Diagnostic 
Code 5295, a 10 percent rating is established for lumbosacral 
strain with characteristic pain on motion; a 20 percent 
rating is established when there is muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 40 percent rating is established when 
there is severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

The Board also has considered alternate diagnostic codes 
under which to evaluate the veteran's disability.  Under 
Diagnostic Code 5292, pursuant to which limitation of motion 
of the lumbar spine is evaluated, a 10 percent rating is 
assignable for slight limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a 40 percent 
rating for when there is severe limitation of motion.  Under 
Diagnostic Code 5293, a 10 percent rating is warranted for 
mild intervertebral disc syndrome (IDS); a 20 percent rating 
is warranted for moderate IDS, with recurring attacks; a 40 
percent rating is established for severe IDS, with recurring 
attacks, with intermittent relief; and a 60 percent rating is 
warranted for pronounced IDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Considering the evidence of record in light of the above-
referenced criteria, the Board finds that, giving the veteran 
the benefit of the doubt, the criteria for a 20 percent 
rating for moderate limitation of motion of the lumbar spine 
under Diagnostic Code 5292 is warranted.  On VA examination 
in August 1999, the veteran demonstrated no limitation of 
motion on forward flexion, mild to moderate limitation of 
motion on backward extension, moderate limitation of motion 
on lateral flexion, and very minimal limitation of motion on 
rotation.  However, at a VA examination in February 2001, she 
exhibited moderate limitation of forward flexion, mild 
limitation of backward extension and lateral flexion, and 
very minimal limitation on rotation.  The examiner commented 
that the only abnormality was a diminution in flexion.  While 
the limitation of motion demonstrated during those 
examinations was mild, the Board notes that the examinations 
were not conducted during a flare-up.  In August 1999, the 
examiner commented that the veteran's pain could limit her 
functional ability during a flare-up, and that she would lose 
10-15 percent of extension, flexion, and rotation.  In 
February 2001, the VA examiner that during flare-ups, which 
reportedly occurred 3 times per week, lasting anywhere from a 
few minutes to one week, the veteran would likely have loss 
of an additional 5-10 degrees in range of motion.  Thus, with 
consideration of the 38 C.F.R. §§ 4.40 and 4.45, and the 
Court's holding in DeLuca, and with resolution of all 
reasonable doubt in the veteran's favor, the veteran, the 
Board finds that during a flare-up, her overall range of 
motion, as estimated by the examiners, would more closely 
approximate moderate limitation of motion.  Thus, a rating of 
20 percent may be assigned for her low back disability under 
Diagnostic Code 5292. 

However, the Board finds that no higher evaluation is 
warranted.  Even considering the extent of probable 
functional loss due to pain during flare-ups, severe 
limitation of lumbar spine motion, for which a 30 percent 
evaluation is assignable under Diagnostic Code 5292, is not 
shown.  The Board also finds that a rating higher than 20 
percent is not warranted under Diagnostic Codes 5293 or 5295.  
The evidence of record does not establish recurring attacks 
associated with intervertebral disc syndrome and the findings 
are not consistent with severe lumbosacral strain.  

Under these circumstances, the Board concludes that a rating 
of no more than 20 percent is warranted for the veteran's low 
back disorder.

B.  Entitlement to an evaluation in excess of 30 percent for 
somatoform pain disorder, to include post-traumatic stress 
disorder (PTSD), from July 13, 1999, through July 31, 2001.

In the October 1999 rating action presently on appeal, the RO 
considered the veteran's claim of increased rating for her 
pain disorder and claims for service connection for 
depression and PTSD, and determined that PTSD and depression 
were related to the service-connected somatoform pain 
disorder.  The RO recharacterized the veteran's service-
connected disability as somatoform pain disorder, including 
PTSD, and increased the disability rating from 10 to 30 
percent, effective July 13, 1999.  In August 2001, the RO 
evaluated the evidence of record and determined that the 
disability was such that separate evaluations for required 
for the psychiatric and physical manifestations.  Separate 
ratings were assigned, effective from August 1, 2001.  As 
such, the Board's consideration at this point is limited to 
entitlement to a rating in excess of 30 percent for 
somatoform disorder to include PTSD for the period prior to 
August 1, 2001, when separate ratings were assigned.   

The RO assigned a 30 percent rating under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9422, somatoform pain 
disorder.  As noted by the RO, when a single disability has 
been diagnosed both as a physical condition and a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code that represents the dominant (more disabling) 
aspect of the condition.  See 38 C.F.R. § 4.126(d); see also 
38 C.F.R. § 4.14.  At the time of the rating that included 
the initial consideration of PTSD and depression, the RO 
found that the veteran's psychological symptoms were the more 
dominant part of her condition and the rating was assigned 
accordingly.

The medical evidence of record at that time included private 
treatment records detailing the veteran's treatment of PTSD 
and depression symptoms and the report of VA examinations 
conducted in August 1999.  After reviewing that evidence, the 
Board agrees that the psychological symptoms were the more 
disabling aspect of the veteran's condition during the time 
period in question.  

Under the provisions of Diagnostic Code 9422, a 30 percent 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  

Considering the evidence of record in light of the above-
noted criteria, the Board finds that an evaluation in excess 
of 30 percent is not warranted for the period from July 13, 
1999, through July 31, 2001.  In this respect, the Board 
finds that, during the time period in question, there is no 
evidence demonstrating that the veteran's symptoms resulted 
in occupational and social impairment, with reduced 
reliability and productivity or that those symptoms resulted 
in difficulty in establishing and maintaining effective work 
and social relationships to the extent contemplated in the 
criteria for at least the next higher, 50 percent, 
evaluation.  

To illustrate, the Board notes that the August 1999 VA 
examination did not show evidence of flat affect, impaired 
speech, panic attacks, difficulty in understanding complex 
commands, or impairment of memory, judgment, or thinking.  In 
fact, that examination showed that the veteran had labile 
affect, normal and relaxed speech, appropriate and relaxed 
behavior, that her memory was intact, and that her 
concentration was good.  Her thought processes were goal 
directed.  Neither panic attacks nor impaired judgment was 
reported.  Difficulty in establishing and maintaining 
effective relationships was not reported.  Her symptoms were 
primarily anxiety, depression, and sleep impairment.  The 
veteran was also noted to be a full-time college student and 
engaged to be married.  The examiner described both the 
somatoform pain disorder and PTSD as mild and assigned a GAF 
score of 70.  , which is indicative of mild symptoms.  The 
GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  Pursuant to the DSM-IV, a GAF from 61 to 70 
indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
relationships.  

In view of the foregoing, the Board finds that the type, and 
frequency or extent of the veteran's symptoms, during the 
period July 13, 1999, through July 31, 2001, are more 
consistent with the currently assigned 30 percent evaluation, 
and do not more nearly approximate the criteria for at least 
the next higher, 50 percent rating.  It logically follows, 
then, that the criteria for the 70 percent or 100 percent 
evaluations are, likewise, not met.  Therefore, an increased 
rating for somatoform pain disorder, with PTSD, not warranted 
for the time period in question.  Furthermore, as the 30 
percent evaluation assigned during this time period is 
representative of the greatest extent of impairment shown, 
the Board finds no basis for assignment of a staged rating 
during that time period.  See Fenderson, 12 Vet. App. at 126.  
As the preponderance of the evidence is against the claim for 
increase, the "benefit of the doubt" doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



B. Entitlement to an evaluation in excess of 20 percent 
for fibromyalgia from August 1, 2001.

As noted previously, the RO had rated the veteran's 
somatoform pain disorder with PTSD as 30 percent disabling 
from July 1999 through July 2001.  Effective from August 1, 
2001, the RO rated the physical and psychiatric 
manifestations separately and assigned a 20 percent 
evaluation for fibromyalgia and 10 percent evaluation for 
PTSD.  Thus, the Board must now consider the veteran's 
entitlement to an increased evaluation for each of the 
separately rated disorders from August 1, 2001.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, fibromyalgia 
is rated 10 percent disabling when continuous medication is 
required for control.  A 20 percent rating is assigned when 
it is episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 40 
percent rating is assigned when there is widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms: that are constant, or 
nearly so, and refractory to therapy.  A note under 
Diagnostic Code 5025 states that widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spin, or low back) and the extremities.  

While one requisite applies to all levels of the evaluation 
criteria (i.e., widespread musculoskeletal pain and tender 
points with associated symptoms), the level of disability is 
additionally based on the frequency of the symptoms, response 
to therapy and requirement for medication.  

Since August 1, 2001, the veteran's fibromyalgia has been 
rated as 20 percent disabling.  Based on a review of the 
evidence, the Board finds that the preponderance of the 
evidence is against the assignment of a 40 percent rating.  
The evidence of record does not demonstrate that the symptoms 
related to the service-connected fibromyalgia are constant, 
or nearly so, and refractory to therapy.  

In deciding the claim, the Board finds the January 2001 VA 
examination most probative given that that examination 
provided the first definitive diagnosis of fibromyalgia.  
Prior to that time, notations within the medical record were 
limited to the "possibility" of a diagnosis of fibromyalgia 
and the various complaints were attributed to different 
disabilities.  In January 2001, the examiner provided the 
rationale for a diagnosis of fibromyalgia, noting that the 
veteran had numerous trigger points, widespread pain, 
depression and anxiety, sleep disturbance and generalized 
stiffness of the joints.   

The Board notes that at the time of the January 2001 
examination, the veteran was not taking any medications for 
her joint and muscular pains.  The report of a February 2001 
VA psychiatric examination noted the same.  The Board finds 
that the clinical evidence shows the veteran's complaints of 
daily discomfort, but the other symptoms occur on an episodic 
basis.  With regard to her complaints of back pain, a 
February 2001 VA examination noted that complaints related to 
her service-connected chronic low back strain were separate 
from the fibromyalgia.  Similarly, the veteran's complaints 
of anxiety and depression have been related to her now 
service-connected PTSD.  As the veteran is separately service 
connected for low back strain and PTSD, findings related to 
those conditions cannot be considered in evaluating the 
fibromyalgia.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

For the foregoing reasons, the Board finds that the medical 
evidence of record does not indicate symptoms of such 
severity as to be refractory to all therapy and nearly 
constant so as to warrant assignment of a 40 percent 
evaluation for service-connected fibromyalgia from August 1, 
2001.  As the preponderance of the evidence is against the 
claim for increase, the "benefit of the doubt" doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55-57.


C. Entitlement to an evaluation in excess of 10 percent for 
PTSD, 
from August 1, 2001.

As noted hereinabove, the RO essentially granted service 
connection for PTSD in the October 1999 rating action when 
the veteran's service-connected somatoform pain disorder was 
recharacterized to include PTSD and a 30 percent rating was 
assigned, effective from July 1999, contemplating that the 
psychiatric manifestations were dominant.  By a subsequent 
rating action, PTSD was assigned a separate 10 percent 
rating, effective from August 1, 2001.  Thus, the Board must 
consider the veteran's entitlement to a rating in excess of 
10 percent from that date. 

Prior to discussing the proper evaluation, the Board notes 
that, from July 13, 1999, the psychiatric manifestations of 
the veteran's service-connected disability warranted a 30 
percent disability evaluation, whereas after August 1, 2001, 
the manifestations of the service-connected PTSD alone were 
evaluated as 10 percent disabling.  While it would appear 
that the change in the rating resulted in a reduction, the 
Board finds that it did not.  The initial rating of 30 
percent was assigned when the disability evaluated included 
symptoms associated with both a physical condition and mental 
disorder.  PTSD is a different disability and the evaluation 
of that condition as a separate disability would not include 
consideration of the physical condition, now characterized as 
fibromyalgia.  In addition, the regulatory provisions 
pertaining to reduction in evaluation, 38 C.F.R. § 3.105(e), 
are not for application where a veteran who is receiving VA 
compensation has a rating disability reduced but does this 
does not reduce the amount of his monthly compensation.  Such 
is the case in the present appeal; the veteran's combined 
total rating remained the same.  See VAOPGCPREC 71-91; 57 
Fed.Reg. 2316 (1992).   

Since August 1, 2001, the veteran's service-connected PTSD 
has been rated as 10 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 10 percent rating is 
assigned when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.

As indicated above, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  

Based on a review of the evidence of record, the Board finds 
that the criteria for a rating in excess of 10 percent for 
PTSD, from August 1, 2001 are not met.  The report of a 
February 2001 VA examination included the examiner's 
description of the veteran's "mild difficulties" as anxiety 
and depression, due to PTSD.  The veteran reported she was 
improved from the last examination.  She was noted to be 
doing well in school and on mental status examination, was 
noted to appear healthy and happy.  

The evidence of record indicates that the veteran's 
psychiatric symptoms primarily consist of some depression and 
anxiety.  Evidence of memory loss, panic attacks, or 
suspiciousness is not shown.  While the examiner did note the 
veteran's complaint of chronic sleep difficulties, that 
symptom has been related to her physical discomfort (pain), 
rather than to psychological factors and is contemplated in 
the rating for the service-connected fibromyalgia.  The same 
symptom cannot be considered in rating the PTSD.  See 
38 C.F.R. § 4.14.  The assignment of a GAF score of 75 at the 
time of the examination is indicative of no more than mild 
symptoms.  Under the DSM-IV, GAF scores of 71-80 are 
indicative of either transient symptoms or no more than 
slight impairment in social, occupational, or school 
functioning.  

The evidence of record reveals that the veteran's PTSD 
symptoms are mild and transient, consisting primarily of 
depression and anxiety, which are well controlled with 
medication.  In fact, the examiner commented that the 
veteran's PTSD was in partial remission due to the 
effectiveness of therapy.  

As such, the Board finds that the 10 percent disability 
evaluation assigned from August 1, 2001 is proper, and that 
the criteria for at least the next higher, 30 percent, 
evaluation, simply are not met.  It logically follows that 
the criteria for any higher evaluation-50, 70, or 100 
percent-likewise are not met.  Hence, the claim for a higher 
evaluation for PTSD from August 1, 2001 must be denied.  As 
the preponderance of the evidence is against the claim for 
increase, the "benefit of the doubt" doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-57

E.  Extra-Schedular Consideration

The above discussion of each of the veteran's claims for 
increase is based on application of pertinent provisions of 
VA's Schedule for Rating Disabilities.  

As a final point, the Board determines that it is not shown 
that the schedular criteria are inadequate to evaluate the 
veteran' disabilities.  In this regard, the Board notes that 
VA examination report dated in January 2001 indicates that 
the appellant reportedly missed 4 weeks of school during the 
past year.  It is also noted, however, that VA examination 
report dated in February 2001, reported that she attended 
school full-time and was doing well.  Thus, the Board finds 
that such an exceptional factor as marked interference with 
employment (school) (i.e., beyond that contemplated by the 
assigned ratings) is not shown.  Nor does the evidence 
indicate that any of the disabilities has necessitated 
frequent periods of hospitalization, or that any such 
disability has otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of such evidence, the Board is not required to remand 
or refer this matter for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A 20 percent rating for chronic postural low back strain is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

An evaluation in excess of 30 percent for somatoform pain 
disorder, to PTSD, from July 13, 1999, through July 31, 2001, 
is denied.

An evaluation in excess of 20 percent for fibromyalgia, from 
August 1, 2001, is denied.  

An evaluation in excess of 10 percent for PTSD, from August 
1, 2001, is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

